GEORGE WEATHERBY SICKLER, III, )

     Plaintiff/Appellant,
                               )
                               )
                               )
                                    Appeal No.  FILED
                                    01-A-01-9710-CV-00571
v.                             )
                                                    May 5, 1999
                               )    Williamson Circuit
CLETUS JOY SICKLER,            )    No. 96014
                                                Cecil Crowson, Jr.
                               )
                                               Appellate Court Clerk
     Defendant/Appellee.       )
                               )




               COURT OF APPEALS OF TENNESSEE


            APPEAL FROM THE CIRCUIT COURT FOR
                   WILLIAMSON COUNTY
                 AT FRANKLIN, TENNESSEE


            THE HONORABLE HENRY D. BELL, JUDGE




PATRICIA A. McDADE
227 Bridge Street
Franklin, Tennessee 37064
      ATTORNEY FOR PLAINTIFF/APPELLANT



REBECCA E. BYRD
306 Public Square
Franklin, Tennessee 37064
      ATTORNEY FOR DEFENDANT/APPELLEE




                    AFFIRMED AS MODIFIED,
                       AND REMANDED




                                     WILLIAM B. CAIN, JUDGE
                                  OPINION
          This appeal involves the division of property and the award of alimony
as between parties who were married for many years. On appeal, the appellant
is challenging the trial court's characterization of certain property as marital
property, the trial court's division of the marital estate, and the trial court's failure
to award both periodic alimony as well as attorney fees and costs to the wife.
The decision of the trial court is affirmed with regard to certain matters and
reversed with regard to others.


                                      I. FACTS
          George and Cletus Sickler were married for 27 years when their
marriage ended by final decree entered October 8, 1996. At the time of the trial,
Mr. Sickler ("the Husband") was 50 years old and Ms. Sickler ("the Wife") was
49 years old. The parties are the parents of one adult child who was born in the
first year of their marriage.


          The Husband testified that he has a degree in journalism.                  His
professional experience has been primarily in the field of employee and
marketing communications with some newspaper reporting experience. His most
recent employment was with Northern Telecom where he worked for 13 years
before being laid off in October 1995. Though the Husband began at Northern
Telecom at an annual salary of $42,000, he made over $70,000 for each of the
last three years in this job.


          The Husband testified that he sought another job within Northern
Telecom prior to his termination. Finding no opportunity at Northern Telecom,
the Husband and some partners began a business, Stealth Laboratories, which
manufactured and marketed security products. The Husband was working almost
full-time on this business out of an office in the home that he shared with the
Wife. He testified that he saw Stealth as the best career opportunity for someone
that was his age.




                                           -2-
          The Husband claimed that he invested approximately $32,000 of his
separate funds into Stealth. At the time of trial, Stealth had not become
successful enough for the Husband to draw any income from it. By April of
1996, the Husband had begun to actively search for other employment again. He
testified that, at the time of the trial, he was living with his father in Dallas and
supporting himself through loans from his father.


          At trial, the Wife testified that she was within one year of obtaining a
bachelor's degree. She had stopped college shortly after marriage in order to stay
home with the parties' child. She had been employed in journalism on a part-
time basis for many years. She claims that this field has changed such that
employers now prefer to hire part-time and temporary workers and pay at rates
that are inadequate for her to support herself. The Husband testified that
throughout the marriage, the Wife expressed a desire to have a professional
career "whether it was working in the home, book writing, or doing news
gathering or PR work." However, though he felt she was very capable, he said
she always had a difficult time implementing her plans.


          It is undisputed that the Husband received some $75,000 during the
course of the marriage from gifts and inheritances. The Husband concedes that
$50,000 of this money was used for marital purposes; however, he claims that the
rest of the money remained his separate property. Beginning in 1977, the
Husband opened various separate bank accounts in his name alone. He claims
that he deposited all such funds into these separate accounts and that no marital
funds were put into them. On the other hand, the Wife maintains that she was
active in helping to choose the items upon which the funds were expended and
that the items were subsequently used for family entertainment purposes.


          By court memo entered March 11, 1997 and court order entered June
3, 1997, the court divided the parties' property and its debts. The court found
that all assets claimed by either party to be marital property were marital assets
subject to equitable division. The court's memo acknowledged the Husband's
contention that he began treating $25,000 of his $75,000 inheritance as separate
property by purchasing musical instruments for his exclusive hobby. However,

                                         -3-
the court found that "the evidence preponderates against [the H]usband's
contention that the funds in question had become, by agreement of the parties,
his separate property and his contention that collecting musical instruments had
become his personal and separate hobby." With regard to Stealth Laboratories,
the court provided that the loss of marital funds invested to date would be
divided half to each party.


          In addition, the court found that this was an appropriate case for
periodic alimony to be awarded to the Wife. However, since the Husband was
unemployed with no substantial investment income, the court reserved ruling on
this issue of alimony pending a substantial change in the Husband's financial
circumstances. The Court of Appeals dismissed the appeal for lack of a final
judgment because the order reserved judgment on the issue of alimony. The trial
court responded by issuing an Order Nunc Pro Tunc on April 3, 1998 which
asserted that the court had adjudicated all matters necessary for the divorce of the
parties and the division of the marital estate, that this case was an appropriate
case for periodic alimony to the Wife and that the Husband was unable to make
periodic alimony because he was unemployed through no fault of his own. The
court reserved jurisdiction to make an appropriate award of alimony to the Wife
if and when there is a material and substantial change of circumstances.


                    II. CLASSIFICATION OF PROPERTY
          The majority of this appeal is devoted to the trial court's alleged
wrongful classification of all of the parties' property as marital property. Trial
court decisions regarding classification and division of property in divorce
actions are reviewed de novo, with a presumption of correctness unless the
evidence preponderates against the same. Tenn. R. App. P. 13(d); Farrar v.
Farrar, 553 S.W.2d 741, 743 (Tenn.1977). "Since [Tennessee Code Annotated
section] 36-4-121(a) (1991) vests trial courts with wide discretion with regard
to classifying and dividing property, Fisher v. Fisher, 648 S.W.2d 244, 246
(Tenn.1983), these decisions are entitled to great weight on appeal." Wilson v.
Moore, 929 S.W.2d 367, 372 (Tenn. App. 1996). We therefore review the lower
court's decision with a proper degree of deference.



                                        -4-
          As Tennessee statutes provide only for the division of marital property,
the court must first correctly classify the property of the parties as either marital
or separate before proceeding to its equitable division. Batson v. Batson, 769
S.W.2d 849, 856 (Tenn. App. 1988). With regard to this distinction, the code
provides as follows:
          (1)      (A) "Marital property" means all real and personal
          property, both tangible and intangible, acquired by either or
          both spouses during the course of the marriage up to the date
          of the final divorce hearing and owned by either or both
          spouses as of the date of filing of a complaint for divorce . .
          .
                   (B) "Marital property" includes income from, and
          any increase in value during the marriage of, property
          determined to be separate property in accordance with
          subdivision (b)(2) if each party substantially contributed to
          its preservation and appreciation and the value of vested
          pension, retirement or other fringe benefit rights accrued
          during the period of the marriage.
                   (C) As used in this subsection, "substantial
          contribution" may include, but not be limited to, the direct or
          indirect contribution of a spouse as homemaker, wage earner,
          parent or family financial manager, together with such other
          factors as the court having jurisdiction thereof may
          determine. . . .
          (2) "Separate property" means:
                   (A) All real and personal property owned by a
          spouse before marriage;
                   (B) Property acquired in exchange for property
          acquired before the marriage;
                   (C) Income from and appreciation of property
          owned by a spouse before marriage except when
          characterized as marital property under subdivision (b)(1);
          and
                   (D) Property acquired by a spouse at any time by
          gift, bequest, devise or descent.

Tenn. Code Ann. § 36-4-121 (1996).


          After determining that property is separate property pursuant to the
statute, the court must decide whether that property became part of the marital
estate because the parties treated it in such a manner. This court has recognized
such a possibility by adopting the doctrines of transmutation and commingling.
Transmutation is described as follows:
          [Transmutation] occurs when separate property is treated in


                                         -5-
         such a way as to give evidence of an intention that it become
         marital property. One method of causing transmutation is to
         purchase property with separate funds but to take title in joint
         tenancy. This may also be done by placing separate property
         in the names of both spouses. The rationale underlying both
         these doctrines is that dealing with property in these ways
         creates a rebuttable presumption of a gift to the marital
         estate. This presumption is based also upon the provision in
         many marital property statutes that property acquired during
         the marriage is presumed marital. The presumption can be
         rebutted by evidence of circumstances or communications
         clearly indicating an intent that the property remain separate.

Batson, 769 S.W.2d at 858 (citing 2 H. Clark, The Law of Domestic Relations in
the United States § 16.2, at 185 (1987)); see also Barnhill v. Barnhill, 826
S.W.2d 443, 452 (Tenn. App. 1991). The second doctrine "is commingling,
according to which separate property becomes marital property if inextricably
mingled with marital property or with the separate property of the other spouse.
If the separate property continues to be segregated or can be traced into its
product, commingling does not occur." Pope v. Pope, 1988 WL 74615 at *3
(Tenn. App. 1988) (quoting H. Clark, The Law of Domestic Relations 16.2 (2d
ed.1987)).


         In contending that the trial court misclassified separate property as
marital property, the Husband presented nineteen disputed items, seventeen of
which are antiques. The majority of these antiques are musical instruments
though a clock, a slot machine, a coin operated picture viewer and a 1927
Chevrolet Touring Car are included among them. The Husband has fastidiously
presented evidence that he maintained certain inherited and donated funds
separate from the marital funds and that these traceable separate funds were used
to purchase all of these antique items. He asserts that he "enjoyed rebuilding
antique mechanical objects. There is no evidence [the] Wife shared this interest,
and no evidence of any other use of the property."


         As stated, the trial court held that "the evidence preponderates against
[the H]usband's contention that the funds in question had become, by agreement
of the parties, his separate property and his contention that collecting musical
instruments had become his personal and separate hobby." We interpret the trial


                                       -6-
court's decision to mean that, regardless of the separate source of the funds, they
were transmuted by the parties' treatment of them. To reiterate, "[transmutation]
occurs when separate property is treated in such a way as to give evidence of an
intention that it become marital property." Batson, 769 S.W.2d at 858. Indeed,
in Batson, the court found that though the husband used separate funds to
purchase a house, evidence supported that this house was marital property partly
because the record failed to indicate that the house was ever treated as separate
property. Id. at 858. In the instant case, we find that the evidence supports the
trial court's conclusion that the antique items were treated as if they were marital
property.


            The Wife testified that from the beginning and throughout the course
of their marriage, she and the Husband had both enjoyed antiques. Together,
they traveled to flea markets, antique stores and auctions. They even organized
a company for the purpose of buying antiques and selling them wholesale to
antique dealers. She testified that both she and the Husband saw these antique
items as investments which could be sold later should they need the money.
They bought a few items with the specific intent to sell them. They would
discuss "ball park figures" before going to purchase items. The Wife testified
that the Husband never told her that these items were coming from his funds or
that they were his purchases.


            With regard to the music devices in particular, the Wife stated that she
and the Husband had both always been interested in music and together became
interested in acquiring "musical things." While her husband alone restored the
instruments, she participated in searching publications and mailers for deals and
in traveling to auctions and flea markets to find and purchase these items. When
asked what she did while her husband worked on the musical equipment, the
Wife testified that she "was running the household . . . cleaning house, doing
laundry, cooking meals, taking care of our son, doing whatever else needed to be
done at the house."        The Wife especially was interested in the musical
instruments for enjoyment purposes: the parties displayed the items throughout
their house and they played certain instruments for musical entertainment.



                                         -7-
          In addition to the musical instruments and other antiques, the Husband
claims that the First American Stock and the Delaware Fund were incorrectly
classified by the lower court as marital property. With regard to the former, the
Husband claims that he used separate funds from an Employee Credit
Association account to purchase Heritage Federal Bank Stock in the amount of
$1506.50. This bank merged with First American Bank resulting in the Husband
receiving 211 shares of First American Bank Stock. As the Wife points out, the
Husband testified that the funds in the Employee Credit Association account
were primarily travel reimbursement checks from his business at Northern
Telecom. It is clear that whatever the Husband earns during the marriage is
marital property. Wade v. Wade, 897 S.W.2d 702, 716 (Tenn. App. 1994). Thus,
the travel reimbursement monies which were the primary substance of the
Employee Credit Association account were marital property. Any other funds
that were put into this account were commingled with this marital property and
thus became marital property. We therefore find that the evidence does not
preponderate against the trial court's finding that the First American Stock was
marital property.


          Turning to the Delaware Fund, the Husband testified that he received
the initial shares of this fund from his family. Its initial value was $2,256.00.
The parties made no contributions of any kind to the fund throughout the
marriage. The number of the shares had reached 2,078.46 by December 1996 at
which time the parties agreed that each would be assigned 260 shares. The
Husband main-tains that the remaining shares which total 1,558.46 are his
separate property. The Wife claims that the Delaware Fund was transmuted
because it was listed as a family asset on an application for a residential loan to
refinance the parties' house and because it was listed as dividend income on the
parties' joint income tax returns. It is undisputed that the funds initially used to
open the Delaware Fund were from the Husband's family and that neither party
did much, if anything, to increase this account during the marriage. We do not
find that the corpus of the Delaware Fund was transmuted simply because the
fund was listed as an asset on an application to refinance the marital home or
because the capital gains from the fund were treated as joint income for tax
purposes. Accordingly, the Delaware Fund remained the separate property of the

                                        -8-
Husband.


          Also, the Husband challenges the court's finding with respect to Stealth
Laboratories, a limited liability company started by the Husband and three
partners. Without making any disposition of the interest in Stealth, the court
divided the loss of the funds invested in Stealth half to each party. The Husband
claims that the court erred. He testified that he joined the Stealth group on a
part-time basis in September of 1994 which was ten months prior to leaving his
full-time job at Northern Telecom in October of 1995. He stated that he
discussed Stealth with the Wife who was initially very supportive. At the time
of trial, Stealth had failed to provide any income but the Husband still saw
potential in this business venture and continued to work to make it successful.
The Husband testified that he made an initial investment of $5000 into Stealth
out of personal funds and that he had put at least $32,000 more into Stealth since
that time. He admitted that $5000 of the money put into Stealth came from
marital funds but claims that the use of this money, without more, did not
transform the property into marital property.


           It is undisputed that Stealth was the Husband's sole employment after
he left Northern Telecom and for a period of time while he was still married to
the Wife. Along with the aforementioned funds, he put all of his energy and time
for work into this endeavor. As stated above, whatever the Husband earns during
the marriage is marital property. Wade, 897 S.W.2d at 716. Therefore, any gain
or loss from this business venture up until the time of trial was marital property.
To the extent that the Husband put separate funds into Stealth, these funds were
commingled. Therefore, the court did not err in finding that the investment in
Stealth was marital property at the time of the divorce. However, we do not find
any basis for the trial court's allocation of one-half the "loss of marital funds
invested to date" to each party. It is undisputed that, at the time of trial, Stealth
had provided no income. Thus, the money invested is gone. It is not, in the
words of the code, "owned by either or both spouses as of the date of the filing
of the complaint for divorce." Tenn. Code Ann. § 36-4-121(b)(1)(A)(1996).


           As stated, the trial court did not award Stealth to either party. We find

                                         -9-
that to force these parties to maintain a business relationship through Stealth
seems less than ideal.      Therefore, it is our conclusion that an equitable
distribution of this estate requires that Stealth be awarded to the Husband. The
Husband is clearly the party with the experience and expertise to conduct this
business. See Loyd v. Loyd, 860 S.W.2d 409, 412 (Tenn. App. 1993). We
remand this case for the trial court to value and divide the interest in Stealth at
the time of divorce.


          There are nearly two hundred separate documentary exhibits in this
case, almost all being directed to a meticulous tracing of funds through various
bank accounts in an effort by the appellant to establish that numerous items of
personal property are his separate property, rather than marital property. In the
final analysis, transmutation is a matter of intention " . . . when separate property
is treated in such a way as to give evidence of an intention that it become marital
property." Batson v. Batson, 769 S.W.2d 849, 858 (Tenn. App. 1988). This
presents a credibility determination to be made by the trial court.


          On the one hand the Husband testified:
                     THE COURT:
               Q. I have one question for this witness and that is:
          As I understand it, since 1982, you transferred funds from
          Third National Bank checking account with your and her
          name both on it? You were the only one that wrote the
          checks on it. Did you transfer that to a Credit Association
          account, right?
               A. I established my employee Credit Association
          account, Your Honor, in 1989.
               Q. Was that the year of the transfer?
               A. Yes, sir.
               Q. Is that the year she moved down here?
               A. I think --
                     MS. MCDADE: Let me try to explain it.
                     BY THE COURT:
               Q. You set up a separate savings account. What did
          you do?
               A. All right, sir. When I moved down from
          Pennsylvania, I established a Third national Bank account,
          which I used for everything at Northern Telecom. When my
          wife came down two months later or thereabouts, I
          established another --
               Q. Third National?


                                        -10-
               A. -- checking account with Third National Bank of
          Nashville. And that became the marital account into which
          all my paychecks went. I retained the original Third National
          Bank account as my business account to process all my travel
          reimbursements and motels, as well as for any independent
          funds.
               Q. And in that was also your separate funds?
               A. Yes, sir.
               Q. All right. At some time, you did make a transfer
          from that account --
               A. In 1989.
               Q. I guess what I really want to ask you is: Did you
          discuss with your wife the fact that you had set up a separate
          account and that your ancestral funds were staying there and
          not going to the family?
               A. Yes, sir.
               Q. What was the discussion you had?
               A. The discussion was, I wanted to maintain the
          individual integrity of my own money, for one thing.
          Secondly, I established the Employee Credit Association
          checking account, I believe at the time when I transferred
          from the Northern Telecom facilities at Highland Ridge by
          the airport to the Metro Center location.
               Q. You told your wife what you've told us?
               A. Yes, sir.
               Q. And was she agreeable?
               A. It happened, Your Honor.


          In direct contravention of the foregoing testimony by the Husband the
trial court had before it the testimony of the Wife, stating in part:
                Q. Okay. And the last page, October the 10th of '79?
                A. I believe that's on this other page. Yes. And it
          says Wallin Trust and it's in my handwriting.
                Q. And, again, during any of these deposits, did he
          make any effort to segregate these funds?
                A. No. The only thing he would do is, if I didn't get
          them deposited the day they came in or as soon after, he
          would be, well, why didn't you get that taken care of. I told
          you to do that. But other than that, there was nothing else
          said. He works near the bank. He said I have more time
          since I stayed at home. So I was the one who took care of the
          banking when I could and did all of that.
                Q. Did he ever tell you, please, make sure you put
          this in my separate account; this is my money?
                A. Never.
                Q. Or words to that effect?
                A. Never. It was never to the fact that it was separate
          money. It was never discussed. He would say things like


                                       -11-
          this is really helping us out, you know; we couldn't do some
          of the things we're doing without this money from my family.
          But it was always we and ours.
                                           ** *
                Q. Now, you've heard Mr. Sickler's testimony about
          his separate savings account and transfers he would make
          from his separate savings account into the marital account to
          cover checks he wrote for paying for musical equipment.
          Did he ever make transfers from that account for other
          reasons to cover the marital account expenses or whatever?
                A. If there was something that we wanted to buy, and
          we needed the money, yes. Some of that money -- I believe
          some of the money he had put in that account that we would
          wound up using to put the addition -- I believe he testified to
          that, to put the addition on our house. So it was used for
          whatever. And the musical instruments were used for the
          family. I mean, they weren't just used for him. We all
          enjoyed them. We all played them.
                Q. When did you first learn that he considered those
          funds to be his separate funds?
                A. When he told me that he wanted a divorce.
                Q. So before that time, he hadn't told you, these are
          my funds; they're earmarked especially for me?
                A. No.



          Faced with this massive record and this directly conflicting testimony,
the trial judge held:
          During the first fourteen years of the marriage, all of the
          property acquired by either party from any source was
          commingled and used for family purposes. Part of this
          property was gifts of money to and by inheritances by
          husband in the combined amount of $75,000. Husband
          concedes that $50,000 thereof was devoted to family
          purposes, including the acquisition of a residence titled to the
          parties jointly. Husband contends that after the parties
          moved to Tennessee, he began to treat the remaining $25,000
          as his separate property and that musical instruments bought
          with part of these funds were his exclusive hobby. Husband
          cites no authority for the proposition that assets which have
          become marital property by the conduct of the parties can be,
          in effect, converted into separate assets by the unilateral
          intention and/or action of a spouse. The court finds and
          concludes that the evidence preponderates against Husband's
          contention that the funds in question had become, by
          agreement of the parties, his separate property and his
          contention that collecting musical instruments had become
          his personal and separate hobby.


                                       -12-
            The burden rests upon the appellant under Rule 13(d) of the Rules of
Appellate Procedure to establish that the evidence in the record preponderates
against these findings of fact by the trial judge. With the exception of the
Delaware Fund, the Husband fails to carry his burden despite massive efforts on
his part.
            Where, as in this case, the determination of the issues of fact
            depends largely upon the credibility of the two adversary
            parties and the case is tried upon oral testimony, the findings
            of the trial judge are entitled to great weight since he saw the
            witnesses face to face and heard them testify. This is true
            because he was in a much better position than we are to
            judge the value of their evidence.

Crouch v. Crouch, 385 S.W.2d 288, 291 (Tenn. App. 1964).


            Even apart from the court's classification of the property, the Husband
submits that the court's division of the marital property was inequitable.
Pursuant to statute, the trial court had the duty to reach an equitable division of
the marital property, taking into consideration the factors established in section
36-4-121(c) of the Tennessee Code. The Husband's complaint is based upon the
court's alleged failure to consider several particular circumstances in dividing the
property. One of these was that the Wife withdrew $29,000 from the parties'
joint account at the inception of the proceedings. Another was that the court
failed to take into account the Husband's obligation pursuant to a pendente lite
order to reimburse the Wife the sum of $3,748.77 which represented one half of
the mortgage payments made by the Wife during the pendency of the divorce
proceeding.


            As for the Wife's withdrawal of $29,000 from the parties' joint account,
her testimony was that she expended this money on marital debt including the
parties' mortgage and credit card debt. As for any other inequality of the
property division, this court has held that "[a] trial court's division of property
need not be equal to be equitable. Batson v. Batson, 769 S.W.2d 849, 859 (Tenn.
App. 1988). "As a general matter, courts will evaluate the fairness of a property
division by its final results." Bookout v. Bookout, 954 S.W.2d 730, 732 (Tenn.


                                          -13-
App. 1997) (citing Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn. App.
1990)). In its memorandum opinion, the court noted that it "awarded the wife the
larger share of marital assets because of her lesser earning capacity and her need
for rehabilitation by obtaining a college degree." We do not find that the
evidence preponderates against this finding.


                                 III. ALIMONY
          Before we address the issue of alimony, we turn to the Wife's assertion
that the trial court erred in establishing both her and the Husband's earning
capacities. As stated the court found the Husband's earning capacity was
$60,000 per year. The Wife asserts that the Husband's earning history is $70,000
per year. The Husband did testify that his salary was around $70,000 for the
three years prior to losing his job at Northern Telecom where he had begun work
some thirteen years earlier at a salary of $42,000. Though he said that he
expected to find a job with a salary comparable to the one he was making before
termination, there was no direct proof that a job with such a salary would be
available to him. Indeed the proof was that, at the time of trial, the Husband had
been out of work for over a year. He was over fifty years old. He testified that
for someone who had been displaced at his age and with his skills, it typically
takes at least two years to find a corporate job and that would be at two thirds to
half of his former salary. At the time of the trial, the Husband was pouring his
time and energy into a start-up company for which there was no established
earning capacity. In light of these circumstances, we do not think that the court
abused its discretion in stating that the Husband's earning capacity was $60,000.


          The court found the Wife's earning capacity was about $25,000 per year
with a college degree. She testified that she had three years toward a Bachelor
of Arts degree. She testified that at the time of the trial she was earning $240 per
month taking care of her grandchildren. Her work history included sewing and
free lance writing for several newspapers. From 1984 to 1994, the Wife worked
between 20-35 hours per week doing contract work for the Tennessean at $8.50
per hour plus mileage. The Wife asserts in her brief that her income history is
approximately $12,000 to $13,000 per year and that her earning capacity should
be modified to $12,000. Again, we find no error on the part of the trial court.

                                       -14-
The Wife presents a figure that is approximately half of what the trial court
found. However, the Wife's figure is based upon an income history during which
she worked approximately half of a full-time load without a college degree. We
therefore find that the court did not abuse its discretion in finding that the Wife
is capable of earning $25,000 per year.


          Regarding the issue of alimony, the Wife argued on appeal that the trial
court erred by not establishing an immediate award of alimony. The court found
that based upon the statutory considerations, the 27-year duration of the
marriage, and the Wife's lesser earning capacity, this was an appropriate case for
periodic alimony. However, the court's opinion was that with the Husband
"presently unemployed and with no substantial investment income, . . . it is not
appropriate to make an alimony decree under the present circumstances of the
parties." The court thus reserved the alimony issue pending a substantial change
in the Husband's financial circumstances.


          As with the division of marital property, the trial court is vested with
great latitude in making a determination involving alimony. Bull v. Bull, 729
S.W.2d 673, 675 (Tenn. App. 1987). "The decision is factually driven and
requires a balancing of the factors listed in [Tennessee Code Annotated section]
36-5-101(d)." Lloyd v. Lloyd, 860 S.W.2d 409, 412 (Tenn. App. 1993). Of these
factors, "[t]he need of the spouse to whom alimony is awarded and the ability of
the other to pay are two dominant factors to consider when deciding a proper
award of alimony." Young v. Young, 971 S.W.2d 386, 391(Tenn. App. 1997).
Among the statutory factors are "(A) [t]he relative earning capacity, obligations,
needs, and financial resources of each party, including income from pension,
profit sharing or retirement plans and all other sources [and] (B) [t]he relative
education and training of each party, the ability and opportunity of each party to
secure such education and training, and the necessity of a party to secure further
education and training to improve such party's earning capacity to a reasonable
level [and] (C) the duration of the marriage; . . . [and] (G) [t]he separate assets
of each party, both real and personal, tangible and intangible." Tenn. Code Ann.
§ 36-5-101(d)(1) ( A), (B), (C) & (G) (Supp. 1998).



                                       -15-
          By its award of periodic alimony, the trial court made the determination
that as between these parties "there is such relative economic disadvantage and
rehabilitation is not feasible." Tenn. Code Ann. § 36-5-101 (Supp. 1998). The
proof was that the Wife was approximately 50 years old, that she did not have a
college degree and that she did not have significant work experience. The
Husband had a college decree and had enjoyed a successful career in his field
until the time that he was laid off from his job. The court found that the
Husband's earning capacity was $60,000 per year whereas the Wife's was
$25,000 per year. These circumstances indicate that an award of periodic
alimony was appropriate and accordingly we affirm the trial court's decision that
the Wife needs periodic alimony.


          However, despite its determination that this was an appropriate case for
periodic alimony, the trial court did not make such an award. Rather it reserved
ruling on the issue pending a change in the Husband's financial circumstances.
In so doing, the court stated that "with [the] Husband presently unemployed and
with no substantial investment income, it is not appropriate to make an alimony
decree under the present circumstances of the parties." While it is true that the
Husband was presently unemployed and living with his father at the time of trial,
his own Rule 15 statement indicated that he received $150,533 in marital
property. In light of the finding that periodic alimony is appropriate, we find that
the Wife should have been given an in solido award out of the Husband's marital
estate during the period that the Husband was unemployed. Thus, for the time
period between June 3, 1997 when the trial court's order came down and the
present time, we award an in solido amount to the Wife in the amount at $10,000
which represents $100 per week for this time period. In addition, we remand this
case to the trial court to set an amount of periodic alimony based upon the
Husband's earnings under his present circumstances.


                     IV. ATTORNEY FEES AND COSTS
          In the Wife's next issue, she asserts that the trial court erred in not
granting her an award for attorney fees and discretionary costs. The court
ordered that the Husband and Wife should each be responsible for the payment
of their own attorney fees and discretionary costs. An award of such fees is

                                        -16-
within the sound discretion of the trial court and will not be disturbed unless the
evidence preponderates against it. Umstot v. Umstot, 968 S.W.2d 819, 824
(Tenn. App. 1997). We do not find that the evidence preponderates against the
trial court's decision.


          On appeal, the Wife claims that she has no liquid assets with which to
pay these fees and costs. However, the evidence shows that neither party has
sufficient liquid assets and that both parties will have to deplete their assets to
pay their own attorney fees. As stated above, the Husband is unemployed, living
with his father, and borrowing money to pay his own expenses. He is no better
position to pay the attorney fees than the Wife. Certainly "where the wife
demonstrates that she is financially unable to afford counsel, and where the
husband has the ability to pay, the court may properly order the husband to pay
the wife's attorney fees." Kincaid v. Kincaid, 912 S.W.2d 140, 144 (Tenn. App.
1995); see also Tenn. Code Ann. § 36-5-101(I) (1991). However, this is not the
case here. We affirm the court's decision to require each party to pay his own
attorney fees.


                               V. CONCLUSION
          In conclusion, we find the evidence supports the trial court's finding
that all assets other than the Delaware Fund and Stealth Laboratories were
marital assets subject to equitable division by the court. Furthermore, the court's
division of the marital property was equitable. We find that Stealth Laboratories
as well as the Delaware Fund should be awarded solely to the Husband. With
regard to Stealth, we remand this case to the trial court such that the Husband's
interest in Stealth at the time of the divorce can be valued and divided. With
respect to periodic alimony, we uphold the court's decision that the evidence
supports the need for a periodic alimony award at this time. We remand for the
trial court to set an amount which is appropriate under the Husband's present
circumstances. We also award $10,000 as an in solido amount to cover the
period of time from the trial to the present. We affirm the trial court's decision
disallowing attorney fees and costs to the Wife. In light of this holding, we deny
the Wife's request for attorney fees and costs on appeal. Tax the costs of this
appeal to both parties equally.

                                       -17-
                          ____________________________________
                          WILLIAM B. CAIN, JUDGE

CONCUR:


_______________________________
BEN H. CANTRELL, P.J., M.S.


_______________________________
WILLIAM C. KOCH, JR., JUDGE




                             -18-